                               Case 3:18-cv-00435-JLS-MSB Document 103-3 Filed 09/17/20 PageID.1918 Page 1 of 7




                                   1 Nadia P. Bermudez, Bar No. 216555
                                     KLINEDINST PC
                                   2 501 West Broadway, Suite 600
                                     San Diego, California 92101
                                   3 (619) 239-8131/FAX (619) 238-8707
                                   4 Lindsay N. Casillas, Bar No. 269688
                                     KLINEDINST PC
                                   5 801 K Street, Suite 2100
                                     Sacramento, California 95814
                                   6 (916) 444-7573/FAX (916) 444-7544
                                   7 Attorneys for Defendant EVANS
                                     HOTELS, LLC
                                   8
                                   9
                                  10                         UNITED STATES DISTRICT COURT
                                  11                      SOUTHERN DISTRICT OF CALIFORNIA
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12
                                  13 JAMES RUTHERFORD, an individual,                 Case No. 18-CV-00435-JLS (MSB)
        KLINEDINST PC




                                     THE ASSOCIATION 4 EQUAL
                                  14 ACCESS,                                          DECLARATION OF NADIA P.
                                                                                      BERMUDEZ IN SUPPORT OF
                                  15               Plaintiffs,                        MOTION FOR ATTORNEY'S FEES
                                                                                      OR IN THE ALTERNATIVE, FOR
                                  16        v.                                        SANCTIONS PURSUANT TO 28
                                                                                      U.S.C. § 1927 AND THIS COURT'S
                                  17 EVANS HOTELS, LLC a California                   INHERENT POWERS
                                     limited liability company and DOES 1
                                  18 to 50,                                           Date:                   November 5, 2020
                                                                                      Time:                   1:30 p.m.
                                  19               Defendants.                        Courtroom:              4D
                                                                                      Judge:                  Hon. Janis L. Sammartino
                                  20                                                  Magistrate Judge:       Hon. Michael S. Berg
                                                                                      Complaint Filed:        February 26, 2018
                                  21                                                  Trial Date:             None set

                                  22
                                  23        I, Nadia P. Bermudez, do hereby declare:
                                  24        1.     I am an attorney at law duly licensed to appear before all courts in the
                                  25 State of California and am a shareholder with Klinedinst PC, attorneys of record for
                                  26 Defendant EVANS HOTELS, LLC, in the above-captioned action.
                                  27        2.     I have personal knowledge of the following facts and, if called upon as
                                  28 a witness, could competently testify thereto, except as to those matters which are
                                                                                                          Case No. 18-CV-00435-JLS (MSB)
                                               DECLARATION OF NADIA P. BERMUDEZ IN SUPPORT OF MOTION FOR ATTORNEY'S FEES OR IN THE
                                             ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-3 Filed 09/17/20 PageID.1919 Page 2 of 7




                                   1 explicitly set forth as based upon my information and belief and, as to such matters,
                                   2 I am informed and believe that they are true and correct.
                                   3         3.    I have represented Defendant since the inception of this case. On
                                   4 January 18, 2018, Rutherford and the Association filed a complaint against
                                   5 Defendant for violation of the Unruh Act and for declaratory relief for violations of
                                   6 Title III of the ADA and the Unruh Act in the Superior Court of the State of
                                   7 California, County of San Diego, claiming that Defendant’s hotel reservation system
                                   8 denied Plaintiffs and those similarly situated full and equal access to its reservation
                                   9 services. Plaintiffs filed an amended complaint on February 16, 2018.
                                  10         4.    After filing their initial complaint, Plaintiffs sent a February 5, 2018
                                  11 letter to Defendant that included a monetary demand of $73,000 plus costs. A true
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 and correct copy of the February 8, 2018 letter is attached as Exhibit A hereto.
                                  13         5.    On February 26, 2018, Defendant removed to this Court on the basis of
        KLINEDINST PC




                                  14 federal question jurisdiction.
                                  15         6.    On March 2, 2018, Defendant served each Plaintiff a Rule 68 Offer of
                                  16 Judgment in the amount of $5,501, with a statement that since February 27, 2018,
                                  17 Defendant had taken steps necessary to ensure that Defendant’s on-line reservation
                                  18 services (the “Websites”) allowed persons with mobility impairments to
                                  19 independently identify accessible feature of Defendant’s hotels and independently
                                  20 reserve accessible rooms.
                                  21         7.    A true and correct copy of the Rule 68 offer to Rutherford is attached
                                  22 as Exhibit B hereto.
                                  23         8.    A true and correct copy of the Rule 68 offer to the Association is
                                  24 attached as Exhibit C hereto.
                                  25         9.    On March 13, 2018, the Offers were rejected by Plaintiff's counsel. A
                                  26 true and correct copy of the Plaintiff's counsel email is attached as Exhibit D hereto.
                                  27         10.   No reasonable counter-offers were ever made by Plaintiffs.
                                  28 / / /
                                                                                    2                  Case No. 18-CV-00435-JLS (MSB)
                                               DECLARATION OF NADIA P. BERMUDEZ IN SUPPORT OF MOTION FOR ATTORNEY'S FEES OR IN THE
                                             ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-3 Filed 09/17/20 PageID.1920 Page 3 of 7




                                   1         11.    Twelve depositions were taken in this case. Defendant noticed and
                                   2 took only two depositions, including Rutherford (on October 16, 2018) and in
                                   3 Rutherford's capacity as the 30(b)(6) designated witness on behalf of the
                                   4 Association on October 19, 2018. Plaintiffs, on the other hand, noticed and took ten
                                   5 depositions of various Defendant's employees, including a Evans Hotels Senior Vice
                                   6 President, and a Rule 30(b)(6) deposition with 17 separate topics. Plaintiffs' noticed
                                   7 depositions included numerous Defendant's employees: Diane Koczur (as an
                                   8 individual on October 26, 2018 and as a PMQ on December 18, 2018), Scott
                                   9 Hartman (on November 9, 2018), Andy Thomas (individual: November 2, 2018;
                                  10 PMQ: December 20, 2018), Heath Pitts (on October 31, 2018), Thomas Mohrlock
                                  11 (on October 31, 2018), Tom Farley (on October 23, 2018), Kimberly Guerrero (on
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 October 23, 2018), and Patrick Martin (on November 9, 2018).
                                  13         12.    In email communications with my office, Plaintiffs’ counsel regularly
        KLINEDINST PC




                                  14 included up to eight different attorneys from three or four different law firms that
                                  15 were representing Plaintiffs in this action. True and correct copies of such
                                  16 communications are attached as Exhibit E and F hereto.
                                  17         13.    I am very familiar with the rates for attorneys with my level of
                                  18 experience in the Southern District. In my experience, $450.00 per hour is, in fact, a
                                  19 reasonable hourly rate for attorneys with my level of experience in the Southern
                                  20 District. As discussed further below, the reimbursement rate sought is $250 per
                                  21 hour for shareholders, $225 for associates and $100 for paralegals. This discounted
                                  22 rate is based on the insurance rates provided by Markel Shand, Inc.
                                  23         14.    For the purpose of the attorney fee award in this matter, I offer the
                                  24 following discussion of my background and experience. I have been a civil
                                  25 litigation attorney in for 19 years. I began my career in 2001 as a litigation associate
                                  26 with Pillsbury Winthrop LLP in San Diego, California. I am currently a
                                  27 Shareholder with Klinedinst PC, where I have worked since 2015. I have been
                                  28 continuously working in civil litigation practice state-wide for 19 years, including
                                                                                3                 Case No. 18-CV-00435-JLS (MSB)
                                                DECLARATION OF NADIA P. BERMUDEZ IN SUPPORT OF MOTION FOR ATTORNEY'S FEES OR IN THE
                                              ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-3 Filed 09/17/20 PageID.1921 Page 4 of 7




                                   1 defense of class ADA, wage and hour, and consumer-based litigation. I attended the
                                   2 University of California, Irvine, graduating in 1998 with honors and obtained my
                                   3 Juris Doctorate Degree from Stanford Law School in 2001 with an honor in
                                   4 Evidence. I am admitted to the Ninth Circuit of the United States Court of Appeals,
                                   5 as well as the Northern, Central and Southern District Courts of California. I have
                                   6 tried a jury trial and bench trials to verdict. I served as the Co-Chair of the Lawyer
                                   7 Representatives for the Southern District of California from 2017 to 2019. In 2019
                                   8 and 2020, I was named as one of the Top 25 Women Attorneys by the San Diego
                                   9 Super Lawyers® and a Top 50 Attorney in 2020. I received the AV®-Preeminent™
                                  10 rating by the Martindale-Hubbell® Peer Review Ratings™ in 2019. I have authored
                                  11 works published by the American Bar Association ("ABA"), ABA TortSource, and
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 The Business Lawyer, among various publications. I am very familiar with the rates
                                  13 for attorneys with my level of experience in the Southern District. My regular rate
        KLINEDINST PC




                                  14 for litigation matters is $450 per hour. In my experience, $450.00 per hour is, in
                                  15 fact, a reasonable hourly rate for attorneys with my level of experience in the
                                  16 Southern District. My rate and the others listed here was significantly discounted to
                                  17 $250 an hour due to the applicable Markel Shand, Inc. insurance rate on the matter.
                                  18 The non-shareholder rate on this insurance matter is $225 per hour.
                                  19         15.   In addition, Lindsey N. Casillas, Andrea Oxman, Patrick Goode, and
                                  20 Charles Gulley also worked on the matter at various times during this litigation. At
                                  21 no time were all lawyers simultaneously staffed on this 2.5 year old case. Cam
                                  22 Picano, a paralegal, also provided support in this matter with a rate of $100 per hour.
                                  23 She has thirty years' experience as a paralegal with Klinedinst PC. Ms. Picano
                                  24 received her Bachelor of Science cum laude from the University of Nebraska.
                                  25         16.   Ms. Casillas has submitted a declaration concurrently regarding her
                                  26 background as counsel on this matter. Her work on this matter began on
                                  27 November 19, 2018, after Mr. Gulley resigned from the firm, and continues to date.
                                  28 / / /
                                                                                    4                  Case No. 18-CV-00435-JLS (MSB)
                                               DECLARATION OF NADIA P. BERMUDEZ IN SUPPORT OF MOTION FOR ATTORNEY'S FEES OR IN THE
                                             ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-3 Filed 09/17/20 PageID.1922 Page 5 of 7




                                   1         17.    Mr. Goode, Ms. Oxman and Mr. Gulley who previously worked on the
                                   2 matter are no longer employed with employed at Klinedinst PC. Their prior work
                                   3 on the matter was critical and necessary to the defense of this case.
                                   4         18.    Prior to joining Klinedinst, Charles Gulley served as Judicial Law
                                   5 Clerk to the Honorable John A. Houston, United States District Judge for the
                                   6 Southern District of California. Mr. Gulley earned his Juris Doctorate from William
                                   7 & Mary Law School in 2016 and is Bachelor of Arts degree from Chapman
                                   8 University in 2011. Mr. Gulley was admitted to the California Bar in January 2017.
                                   9 Mr. Gulley presently works as an attorney with Witham Mahoney & Abbott, LLP in
                                  10 San Diego, California. Patrick Goode graduated with top honors from Florida
                                  11 Coastal School of Law in 2014 and the University of Central Florida in 1999 with a
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12 B.S. in Business Administration. Mr. Goode became a member of the California
                                  13 Bar and admitted in the Southern District of California in 2014. Mr. Goode is
        KLINEDINST PC




                                  14 currently a Litigation Attorney for the San Diego Superior Court. Andrea Oxman
                                  15 graduated from the University of Southern California Gould School of Law in 2007
                                  16 and earned her B.A. from University of California, Los Angeles in 2004, graduating
                                  17 summa cum laude. Ms. Oxman is admitted to the Ninth Circuit Court of Appeals,
                                  18 Central District of California, Northern District of California and Southern District
                                  19 of California. She was admitted to the California Bar in 2007. Ms. Oxman is
                                  20 currently a Principal with Jackson Lewis, LLP handling class action matters in Los
                                  21 Angeles, California.
                                  22         19.    Attorneys at Klinedinst PC keep track of time spent on a given matter
                                  23 using computerized billing software, called Juris. Time is billed in increments of
                                  24 0.10 hours. Additionally, all of the timer data is saved at the end of each day and can
                                  25 be printed out for a given client, case, project or time period. Prior to submitting
                                  26 this information to the Court, I carefully reviewed each of the time entries on the
                                  27 attached record (Exhibit G) to make sure that (1) the time entries were related to this
                                  28 action, (2) the time entries were necessarily incurred and (3) the amount of each
                                                                                5                 Case No. 18-CV-00435-JLS (MSB)
                                                DECLARATION OF NADIA P. BERMUDEZ IN SUPPORT OF MOTION FOR ATTORNEY'S FEES OR IN THE
                                              ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-3 Filed 09/17/20 PageID.1923 Page 6 of 7




                                   1 time entry was reasonable in light of the work done. Thus, the entries on the
                                   2 attached invoice reflect a detailed review prior to submission to this Court.
                                   3         20.   Accordingly, and as shown by the billing records for this case, I
                                   4 reasonably spent 400.5 hours from the inception of this case in January 2018
                                   5 through the preparation of this Motion on September 17, 2020.
                                   6         21.   Each of the attorneys that worked on this file spent reasonably time on
                                   7 the identified tasks, totaling $202,817.50:
                                   8       Timekeeper                                 Row Labels        Sum of Hours
                                           Andrea Oxman, Esq. ($250/hr)               AFO                        17.6
                                   9
                                           Cam Picano (Paralegal) ($100/hr)           CBP                        15.7
                                  10       Charles Gulley, Esq. ($225/hr)             CEG                       154.6
                                           Lindsey Casillas, Esq. (Initially
                                  11
                                           $225/hr and $250/hr after 1/1/2020)    LNH                        271.9
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12       Nadia P. Bermudez, Esq. ($250/hr)      NPB                        400.5
                                           Patrick Goode, Esq. ($225/hr)          PJG                          6.8
                                  13
        KLINEDINST PC




                                                                                  Grand Total                867.1
                                  14         22.   A true and correct copy of a printout for this case made up of
                                  15 contemporaneously kept billing records is attached hereto as Exhibit G hereto. A
                                  16 few redactions were necessary in this billing record in light of certain sensitive
                                  17 communications related to the matter and for third party privacy considerations.
                                  18         23.   The total costs in this case total $12,615.73. A true and correct copy of
                                  19 a printout of costs for this case is attached hereto as Exhibit H hereto.
                                  20         24.   In addition, I anticipate requiring an additional five hours at $250 per
                                  21 hour to prepare a Reply memorandum ($1,250) and prepare for any hearing on this
                                  22 Motion, for an additional $1,000. I anticipate that the Motion will be opposed
                                  23 vigorously.
                                  24         25.   Thus, I respectfully request that the Court award the sum of
                                  25 $202,817.50 plus the estimated $2,250 for a total of $205,067.50 as reasonable
                                  26 attorney's fees and $12,615.73 in costs incurred in connection with this lawsuit.
                                  27         I declare under penalty of perjury pursuant to the laws of the State of
                                  28 California that the foregoing is true and correct.
                                                                                6                      Case No. 18-CV-00435-JLS (MSB)
                                               DECLARATION OF NADIA P. BERMUDEZ IN SUPPORT OF MOTION FOR ATTORNEY'S FEES OR IN THE
                                             ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
                               Case 3:18-cv-00435-JLS-MSB Document 103-3 Filed 09/17/20 PageID.1924 Page 7 of 7




                                   1            Executed on this 17th day of September, 2020, at San Diego, California.
                                   2
                                   3
                                   4
                                   5                                                        Nadia P. Bermudez
                                   6   18748783.1

                                   7
                                   8
                                   9
                                  10
                                  11
501 WEST BROADWAY, SUITE 600
 SAN DIEGO, CALIFORNIA 92101




                                  12
                                  13
        KLINEDINST PC




                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                           7                  Case No. 18-CV-00435-JLS (MSB)
                                                      DECLARATION OF NADIA P. BERMUDEZ IN SUPPORT OF MOTION FOR ATTORNEY'S FEES OR IN THE
                                                    ALTERNATIVE, FOR SANCTIONS PURSUANT TO 28 U.S.C. § 1927 AND THIS COURT'S INHERENT POWERS
